ORDER

PER CURIAM.
Appellant, Edwin P. Broeklemeyer, appeals the judgment of the Circuit Court of Shelby County entered after a jury found him guilty of violating Clarence City Ordinance 357, prohibiting abandoned or derelict vehicles from being left on private property and declaring the same to be a nuisance. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum, explaining the reasons for our decision, is attached solely for the use of the parties involved.